DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 9-10, 13, 16-17, 19-22, 24, 26, 29-30, and 32 have been cancelled.

Applicant is again advised that the corrected filing receipt mailed 7/19/2021 incorrectly lists the instant application as a CON of 15/297,996 rather than a CIP as indicated in the petition and ADS of 5/24/2021.  Applicant would need to request correction of this.

Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
The sequence listing submitted 10/17/2022 is acknowledged.

Election/Restrictions
Claims 14-15, 18, 23, 25, 27-28, and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2020.

Specification
The disclosure is objected to because of the following informalities: 
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6) and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c) and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 2/11/2022 by EFS-Web was not accompanied by a proper amendment to the specification that incorporates by reference the material in the ASCII text file.  
Page 4 of the response submitted on 2/11/2022 had a request to amend the specification.  However, it was unclear what text was supposed to be inserted into the specification and where it was to be inserted.  Applicant submitted a new sequence listing on 10/17/2022.  Page 2 of the response submitted on 10/17/2022 had a request to amend the specification.  Again, this request was unclear as to what text was supposed to be inserted into the specification and where it was to be inserted.  In addition, it failed to reference the most recent sequence listing submitted 10/17/2022.  
Applicant is again referred to 37 CFR 1.121(b) for the manner in which amendments to the specification should be made.  The text of the complete paragraph to be inserted into the specification should be clearly delineated.  The text to be inserted and the instruction for its insertion should be separate.   
At least for example, applicant’s next response should set forth the complete text of the complete paragraph and request that the paragraph be inserted after page 1, line 13, before the section entitled Background.
Below is an example of a proper format for a paragraph to be inserted:
The instant application contains a Sequence Listing which has been submitted electronically in ASCII format on 12/01/2022 and is hereby incorporated by reference in its entirety. Said ASCII copy, created on 11/30/2022, is named “MySeqListing.txt” and is 70,008 bytes in size.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended is directed to a genus of isolated peptides comprising a transportin-binding moiety linked to a membrane translocating motif, wherein the transportin-binding moiety inhibits Fused in Sarcoma (FUS) ribonucleoprotein from binding transportin; wherein the membrane translocating motif comprises the amino acid sequence XXXXLLPXXLLAVLAP (SEQ ID NO: 3); wherein X is any naturally occurring amino acid; and wherein the transportin-binding moiety comprises a C-terminal fragment of a FUS ribonucleoprotein comprising the amino acid sequence SRGEHRODRRERPY (SEQ ID NO:1), or a conservative variant thereof.
Claim 1 implicitly requires the property of membrane translocation of the peptide in addition to inhibiting FUS ribonucleoprotein from binding transportin. 
Claim 8 is directed to the peptide of claim 1 wherein the membrane translocating motif comprises SEQ ID NO: 5. 
Claim 11 is directed to the peptide of claim 1, wherein the peptide comprises a membrane translocating motif as set forth in SEQ ID NO: 5 and a transportin-binding moiety as set forth SEQ ID NO: 1 and wherein the membrane translocating motif and the membrane translocating motif are joined by a linker or peptide bond.
Claim 12 is directed to an agent comprising the peptide of claim 1 fused to an organ-specific or cell-specific homing peptide or Fab antibody fragment recognizing an organ- or cell-specific epitope.

Example 1 and Figure 8A disclose the fusion proteins of SEQ ID NOS: 8 and 13 and testing them in Itgα1 KO mesangial cells.  SEQ ID NO: 8 and 13 have sequence similarity.  SEQ ID NO: 8 but not the structurally related peptide of SEQ ID NO: 13 inhibited both basal and EGF-mediated FUS nuclear translocation.  SEQ ID NO: 8 corresponds to a peptide where SEQ ID NO: 4 is fused directly to SEQ ID NO: 1.  Claim 1 as amended excludes the sequences of SEQ ID NOS: 8 and 13.  SEQ ID NOS: 8 and 13 have leucine (L, Leu) at amino acid position 13 rather than valine (V, Val) at amino acid position 13 of SEQ ID NOS: 3, 5, and 9. 
SEQ ID NO: 9 differs from SEQ ID NO: 8 by a single amino acid at amino acid position 13.  SEQ ID NO: 9 has valine (V, Val) instead of leucine (L, Leu).  SEQ ID NO: 9 corresponds to a peptide where SEQ ID NO: 5 is fused directly to SEQ ID NO: 1.  See claim 11.  The peptide of SEQ ID NO: 9 does not appear to have been tested with respect to the properties required by claim 1.

Claims 1 and 12 recite only partial structure for the membrane translocating motif.  SEQ ID NO: 3 contains six wild-card positions that could be any naturally occurring amino acid.  Claims 8 and 11 are limited to the membrane translocating motif of SEQ ID NO: 5.
Claim 1 recites that the transportin-binding moiety comprises a C-terminal fragment of a FUS ribonucleoprotein comprising the amino acid sequence SRGEHRODRRERPY (SEQ ID NO:1), or a conservative variant thereof.  Claim 11 is limited to the transportin-binding moiety of SEQ ID NO: 1.
 However, claim 11 includes a linker of unknown size and unspecified structure.  Embodiments of claims 1, 8, and 12 also include linkers of unknown size and unspecified structure.   
Claim 12 provides no structure for the organ-specific or cell-specific homing peptide or Fab antibody fragment recognizing an organ- or cell-specific epitope.  

SEQ ID NO: 9 is not sufficient to adequately describe all peptides embraced by claims 1, 8, and 11-12 having the ability to inhibit Fused in Sarcoma (FUS) ribonucleoprotein from binding transportin alone (claims 1, 8, and 11) or when fused with an organ-specific or cell-specific homing peptide or Fab antibody fragment recognizing an organ- or cell-specific epitope of claim 12.  
SEQ ID NO: 9 is not commensurate in scope to describe all of the variant peptide sequences embraced by the claims.  The specification does not provide a structure-function correlation to adequately describe the claimed protein.
SEQ ID NO: 9 is not a representative number of species that adequately describe or are representative of the entire genus claimed.  
The specification does not provide direction or guidance on those structurally different peptides embraced by the claims that will have the required functional activity.  In particular, there are no examples of peptides with linkers between the transportin-binding moiety and membrane translocating motif where the functional activity is present.  (See claims 1, 8, and 11-12.)  Again, the linkers of the claims are of unknown size and unspecified structure.  SEQ ID NO: 3 contains six wildcards within the sixteen amino acid sequence (38%, over a third of the peptide).  This permits significant structural variability with a corresponding expectation of changes to function.  Claim 1 implicitly requires the property of membrane translocation of the peptide in addition to inhibiting FUS ribonucleoprotein from binding transportin. The specification discloses no conservative variants of SEQ ID NO: 1 that will cause membrane translocation.  The “conservative variant” limitation permits significant structural variability with a corresponding expectation of changes to function.  
	The claimed peptides are not adequately described.

	Applicant’s arguments are not persuasive.  They do not discuss the significant structural variability of the claimed genus of peptides as compared to the examples.  They do not address the lack of a structure-function correlation for the property of membrane translocation of the peptide in addition to inhibiting FUS ribonucleoprotein from binding transportin.  They do not address the lack of a representative number of species that adequately describe or are representative of the entire genus claimed.  Claims 1, 8, and 12 are not limited to SEQ ID NO: 1 as the transportin-binding moiety. They include conservative variants of unspecified structure.  The specification does not disclose or describe any conservative variants having the same activity as SEQ ID NO: 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawiger et al. (U.S. Patent Application Publication 2014/0309159, of record), Niu et al. (of record), and Dormann et al. (of record).
Applicant claims priority to application 15/297,996 (filed 10/19/2016, issued as U.S. Patent No. 10,568,928) and application 14/251,135 (filed 4/11/2014, issued as U.S. Patent No. 9,492,544).  The instant claims are not entitled to benefit of these priority dates.  At least for example, these documents do not disclose an isolated peptide comprising a transportin-binding moiety linked to a membrane translocating motif, wherein the transportin-binding moiety inhibits Fused in Sarcoma (FUS) ribonucleoprotein from binding transportin; wherein the membrane translocating motif comprises the amino acid sequence XXXXLLPXXLLAVLAP (SEQ ID NO: 3); wherein X is any naturally occurring amino acid; and wherein the transportin-binding moiety comprises a C-terminal fragment of a FUS ribonucleoprotein comprising the amino acid sequence SRGEHRODRRERPY (SEQ ID NO:1), or a conservative variant thereof.  (See instant claim 1).  These documents do not disclose sequences corresponding to instant SEQ ID NOS: 1, 3, 5, and 9. (See instant claims 1, 8, and 11.)  The effective filing date of the instant application is 1/27/2017 (the filing date of provisional application 62/451,636) and Hawiger et al. (U.S. Patent Application Publication 2014/0309149) was published 10/16/2014, more than one year prior to this effective filing date.  It is valid prior art under 102(a)(1).
Hawiger et al. (U.S. Patent Application Publication 2014/0309149) discloses the nuclear transport modifier (NTM) of SEQ ID NO: 7 which corresponds to a domain derived from the signal sequence hydrophobic region (SSHR).  See at least paragraph [0053].  SEQ ID NO: 7 is AAVALLPAVLLALLAP.  The 16 amino acid  NTM sequence of SEQ ID NO: 1 is also disclosed.  SEQ ID NO: 1 has the sequence AAVALLPAVXLAXXAP.  The amino acid wildcards (“X”) can correspond to any hydrophobic amino acid.  See at least paragraph [0012].  The variants encompassed by SEQ ID NO: 1 include the sequence of SEQ ID NO: 7.  Leucine (L), a known hydrophobic amino acid, at each X in SEQ ID NO: 1 results in the sequence of SEQ ID NO: 7.  Hawiger et al. discloses fusing NTM sequences to different cargo peptides.  A cargo peptide is a peptide fragment that modulates the nuclear transport function of importin beta like proteins such as transportin.  See at least abstract; claims; paragraphs [0011-0014]; and Table 3.
Niu et al. (2012) discloses the wild-type FUS-NLS binds transportin (Trn1).  See Table 1 and section on binding affinity, pages 4-6.  The sequence for FUS-NLS is provided in Figure 1A (amino acids 495-526) of FUS.
Dormann et al. discloses that amino acids 514-526 of FUS are necessary and sufficient for nuclear import.  See Figure 1.

Instant SEQ ID NO: 5 corresponds to SEQ ID NO: 7 of Hawiger et al. where amino acid 13 is valine (V) rather than leucine (L).  Amino acid position 13 of SEQ ID NO: 1 of Hawiger et al. is X and Hawiger et al. fairly suggests a valine (V), an art understood hydrophobic amino acid, at this position.   As such, Hawiger et al. fairly suggests instant SEQ ID NO: 5 as an NTM.  Instant SEQ ID NO: 3 (also containing wildcards (“X”)) encompasses instant SEQ ID NO: 5.  See instant claims 1, 8, and 11.
It would have been obvious to fuse an NTM to the FUS-NLS sequence of Niu et al. or Dormann et al. as the cargo protein to form the fusion protein suggested by Hawiger et al.  Amino acids 513-526 of Figure 1A of Niu et al. correspond to instant SEQ ID NO: 1 (see instant claim 11).  Fusing instant SEQ ID NO: 5, an NTM suggested by Hawiger et al., to amino acids 495-526 of FUS according to Niu et al. would meet the limitations of claims 1, 8, and 11 where amino acids 495-512 of Figure 1A of Niu et al. would be the linker.  Claims 1, 8, and 11 do not define the length or sequence structure of this linker.

Applicant’s arguments are not persuasive.  The art rejection explains the differences between the claims and the prior art and explains how the teachings of the prior art would have suggested a peptide within the scope of the claims to one of ordinary skill in the art at the time of the effective filing date.  Applicant’s arguments with respect to the teachings of Hawiger et al. and the effective filing date of the instant claims are not persuasive.  Application 15/297,996 (filed 10/19/2016, issued as U.S. Patent No. 10,568,928) and application 14/251,135 (filed 4/11/2014, issued as U.S. Patent No. 9,492,544) do not disclose all of the elements of the instant claims as set forth above.  The instant application is properly denied benefit to these priority dates.  However, Hawiger et al. (U.S. Patent Application Publication 2014/0309149) was published 10/16/2014 and is valid prior art under 102(a)(1).  Its disclosure can be properly used in combination with other pieces of the prior art to construct an obviousness rejection suggesting the claimed invention as set forth above.
	Applicant is reminded that the embodiment of the invention being rejected is a peptide where the transportin-binding moiety and the membrane translocating motif are joined by a linker of unspecified size and sequence structure.  The embodiment where the  transportin-binding moiety and membrane translocating motif are joined by peptide bond (i.e. directly fused) is not being rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa